Citation Nr: 1425790	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  08-06 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from July 1989 to August 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2011, a hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  This matter was remanded by the Board in October 2011 for further development.  


FINDING OF FACT

The Veteran's low back disability is not causally related to active duty service, to include any injury during service; nor was it manifest within the presumptive time period after service.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter dated in March 2005.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

The RO provided the appellant with additional notice in November 2006, subsequent to the initial adjudication.  The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006), identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 29 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

As is noted above, a hearing was held before the undersigned in July 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the above regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the hearing by an accredited representative from her service representative, Disabled American Veterans.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  During the July 2011 hearing, the undersigned suggested evidence to support the claim of service connection for a low back disability (i.e., service records, records of the 1982 emergency room treatment, and records of private treatment since service).  The Veteran was afforded a 60-day abeyance period to provide such evidence.  That period of time lapsed and such evidence was not received.  However, following the Board's October 2011 remand, she submitted additional evidence in support of the claim of service connection for a low back disability.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  

Duty to Assist

VA has obtained service, private, and VA treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran a VA examination in January 2012, and afforded the Veteran the opportunity to give testimony before the Board at a Board videoconference hearing in July 2011.  In October 2011, the RO sent the Veteran a letter requesting releases for private medical records from the University of Texas Health Science Center and from Dr. Warren, a private physician; the Veteran has not provided such releases.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and her representative have not contended otherwise.  

VA has complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claim at this time.  

The Board observes that a January 2006 formal finding on the unavailability of service medical records by the RO indicates that the Veteran's STRs are unavailable and that all efforts to obtain the needed records have been exhausted.  A January 2006 letter from the RO apprised the Veteran of that finding.  In cases such as these, the VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim was undertaken with this duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  

Legal Criteria and Factual Background

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

A February 1989 enlistment examination report and a July 1989 supplemental service examination report show that the Veteran's spine was normal on clinical evaluation and that the Veteran reported no history of back problems.  

A January 1992 service radiology report shows that the Veteran injured her back when she fell while exercising and that X-rays revealed no acute injury to the lumbosacral spine.  

January 2000 private radiology reports show that X-rays revealed a normal spine and that a magnetic resonance imaging (MRI) scan revealed right sided disc herniation at L5-S1 with associated annular tear.  

A February 2000 private medical record from Regional Medical Laboratory shows a diagnosis of herniated nucleus pulposus at L5-S1.  

A February 2000 letter from Dr. C.C., a private physician, states that on clinical evaluation that day, the Veteran reported that she injured her back while in high school approximately 10 years prior which had led to chronic intermittent low back pain.  Based on physical examination of the Veteran and a review of the January 2000 X-rays and MRI scan, the diagnosis was acute herniated nucleus pulposus at L5-S1 and radiculopathy of the first sacral nerve root.  

February 2000 private treatment records from Dr. K.N., a private physician, show that the Veteran reported an approximate 4-month history of severe back pain and about a 1-month history of left leg pain, with chronic back pain dating back to approximately 10 years prior.  A February 2000 operative report from Dr. K.N. also shows that the Veteran had a microlaminotomy with microdiskectomy and nerve root decompression, left L5-S1, with diagnoses of low back pain, degenerative disc disease at L5-S1, and disc herniation at L5-S1 with left lower extremity radiculopathy.  

A November 2000 letter from Dr. K.N. shows that the Veteran complained of continued low back pain with numbness and pain radiating to the left leg.  Dr. K.N. noted that the Veteran's back pain dated "back to approximately age 18 or so."  Based on examination and a review of the September 2000 MRI and X-rays of the lumbar spine, the diagnosis was low back pain due to disc degeneration and spondylosis.  

A January 2001 private medical record from Regional Medical Laboratory shows a diagnosis of lumbar spondylosis/back pain at L5-S1.  

January 2001 operative reports from Dr. K.N. and Dr. B.M., private physicians, show that the Veteran underwent back surgery for complete anterior discectomy L5-S1 and anterior lumbar interbody fusion with diagnoses of low back pain, spondylosis at L5-S1, epidural fibrosis, lumbar disk degeneration at L5-S1, and left lower extremity radiculopathy.  

A May 2002 letter from Dr. C.C. states that on clinical evaluation that day, the Veteran reported that she had been in a motor vehicle accident that resulted in increased low back pain.  

September 2004 and January 2005 VA treatment records show that the Veteran reported a 5-year history of low back pain and that she originally had low back pain while working as a dance instructor and developed weakness "dragging her feet."  On examination, she was observed to walk having problems with a foot drop.  

A January 2005 VA surgery admission addendum report shows that the Veteran underwent surgery for an L4-S1 lumbar fusion.  

A February 2005 VA treatment record shows that the Veteran reported a history of back pain for about 15 years with lower left extremity weakness.  

In her February 2005 claim, the Veteran asserted that her low back injury occurred in 1991 and that she was treated at the emergency department at Little Rock Air Force Base (AFB) in 1991 and by Dr. K.N. in 2001.  

An October 2006 VA preoperative evaluation for spinal cord stimulator replacement report shows that the Veteran reported that she had back pain since she was dropped on her tailbone years ago.  The diagnoses were chronic low back pain and lumbar degenerative disc disease.  An October 2006 VA surgery admission addendum report shows that the Veteran underwent surgery for a T8-9 spinal cord stimulator.  

In her October 2006 notice of disagreement, the Veteran asserted that when she initially sought treatment from Dr. C.C., she did not report that she had been dropped on her tailbone during active duty because she was in pain.  

May 2005 through November 2007 VA treatment records show that the Veteran reported constant shooting, burning, and aching low back pain that radiated to the lower extremities.  The VA treatment records reflect diagnoses of low back pain, degeneration of the lumbar, lumbar radiculopathy, and lumbar post laminectomy syndrome.  

At the July 2011 hearing, the Veteran testified that while on active duty in 1992 she sought emergency treatment for an injury she sustained when she fell on her tailbone while exercising.  She stated that she fell on her tailbone and it swelled up about the size of a grapefruit instantly.  She testified that she did not receive any other treatment for her back in service and that she did not report the back injury/treatment on 1993 service separation.  She explained that postservice she taught dance and gymnastics, but she had to stop when her lower back began to swell and she began to lose feeling in her legs.  Regarding her back condition postservice, she stated that "[a]t first, I was okay.  I was teaching dance and gymnastics like I said and I started noticing it bothering me quite a bit and it would swell."  She reported that she subsequently sought medical treatment for her back pain and had 4 surgeries on her back.  

On January 2012 VA examination, the Veteran reported that she sustained a contusion to the lumbosacral and tailbone area when she fell at home while in service.  She did not recall receiving any other medical treatment until 1995 when she starting having increasing low back pain that radiated to her left leg causing her leg to drag.  She also reported having back surgery in 2001, 2002, 2005, and 2007.  The diagnoses were lumbar sacral contusion (regarding the injury in 1992) and lumbosacral disc disease.  The examiner opined that the Veteran's lumbosacral disc disease "was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner explained that the Veteran's injury occurred in 1992 and no medical records exist showing follow-up medical care for the injury; she did not provide a history of ongoing medical care for her back following the injury and one year after her discharge, but reported being seen by a private physician intermittently since 1995; without continued care and even though records in service indicate an injury did occur, a nexus cannot be established with her current back problems; and any back injury that required the extensive care she has received would surely have manifested itself much sooner than the approximate 3 to 7 years later when she received care.  

In her October 2011 statement, the Veteran asserted when she reported the onset of her back injury and pain to Dr. C.C. in February 2000, she did not report it accurately because she was in a lot of pain and just wanted him to fix it.  

Analysis

It is not in dispute that the Veteran has a low back disability, as lumbosacral disc disease was diagnosed on January 2012 VA examination.  It is also not in dispute that the Veteran sustained an injury in service when she fell on her tailbone while exercising; the January 1992 radiological report shows that the Veteran was seen for complaints of a low back injury in service, and the January 2012 VA examiner diagnosed such injury as a lumbar sacral contusion.  The decisive question in this appeal is whether the Veteran's lumbosacral disc disease had its onset in service or is otherwise etiologically related to her service/injury therein.  

The Veteran asserts that she has had low back pain since her injury in service.  Regarding the onset of low back pain, the record contains several different reports from the Veteran.  February 2000 letters from Dr. C.C. and Dr. K.N. show that the Veteran reported injuring her back about 10 years prior with chronic intermittent back pain since; the November 2000 letter from Dr. K.N. shows that the Veteran reported back pain since age 18 or so; VA treatment records prior to February 2005 show that the Veteran reported a 5-year history of low back pain, originating while working as a dance instructor; a February 2005 VA treatment record shows that the Veteran reported about a 15-year history of back pain; on January 2012 VA examination the Veteran reported injuring her back in service, increasing back pain since service, and seeking initial postservice treatment for back pain in 1995; and at the July 2011 hearing, she testified that postservice she was initially "ok" but started noticing her back bothering her while teaching dance and gymnastics.  The Veteran's reports generally indicate a history of back pain dating back to the early 1990s with complaints of severe pain persistent pain since 1995 to 2000.  

To the extent that the Veteran alleges persistent low back pain since her injury in service, the Board finds that the overall evidence weighs against continuity of such symptom since service/injury therein.  First, at the July 2011 hearing, regarding her back condition following service, the Veteran testified that "[a]t first, I was okay.  I was teaching dance and gymnastics like I said and I started noticing it bothering me quite a bit and it would swell."  The Board finds that the Veteran's own statement tends to show that her low back injury and associated low back pain resolved and that she did not begin having low back pain again until several years after service.  

Second, the Veteran testified at the July 2011 hearing that she did not receive any other treatment for her back in service and that she did not report the back injury/treatment on 1993 service separation examination.  The Board finds it reasonable that the Veteran would have reported her low back injury on service separation examination if she was having persistent low back pain from such injury, which tends to show that her low back injury in service was acute and transitory and resolved without residual low back pain.  

To the extent that the Veteran may be asserting a continuity of symptoms since the inserivce low back injury, such assertions are inconsistent with her own actions and reports to medical care providers over the years and therefore are of diminished credibility.

Based on the foregoing, the Board finds that the overall evidence is against finding that the Veteran's low back pain has persisted since service/injury therein.  Accordingly, service connection for a low back disability on the basis that it became manifested in service and persisted is not warranted.  

The competent evidence of record that directly addresses the question of whether her low back disability is related to service/injury therein is against her claim.  On January 2012 VA examination, the examiner opined that the Veteran's lumbosacral disc disease "was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner explained that the Veteran's injury occurred in 1992 and no medical records exist showing follow-up medical care for the injury; she did not provide a history of ongoing medical care for her back following the injury and one year after her discharge, but reported being seen by a private physician intermittently since 1995; without continued care and even though records in service indicate an injury did occur, a nexus cannot be established with her current back problems; and any back injury that required the extensive care she has received would surely have manifested itself much sooner than the approximate 3 to 7 years later when she received care.  As the VA examiner's opinion reflects familiarity with the entire record, applies sound reasoning, and fully articulates the rationale for the opinion, the Board finds it to be probative evidence.  Because there is no competent evidence to the contrary, the Board finds it persuasive.  

In summary, the Board finds that the preponderance of the evidence is against there being a nexus between the Veteran's low back disability and her service/injury therein, and is against her claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Hence, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a low back disability is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


